Citation Nr: 0422952	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  98-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating greater than 0 percent 
for service-connected status postoperative umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1992 until 
May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
sinusitis and granted service connection for status 
postoperative umbilical hernia.  The appellant's service-
connected status postoperative umbilical hernia is currently 
evaluated as 0 percent disabling.

The appellant requested a Decision Review Officer (DRO) 
hearing in this case, which was conducted in March 2000.

The Board additionally notes that the appellant, through his 
representative, appears to have reasonably raised the issue 
of entitlement to an increased rating greater than 10 percent 
for service-connected postoperative surgical scar, umbilical 
herniorraphy.  The aforementioned issue was not previously 
addressed by the RO.  As such, the Board refers the issue of 
entitlement to an increased rating greater than 10 percent 
for service-connected postoperative surgical scar, umbilical 
herniorraphy to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record shows that the appellant does not 
have a current sinusitis disability.

2.  The appellant's service-connected status postoperative 
umbilical hernia disability is manifested by subjective 
complaints of pain, difficulty bending, and inability to play 
sports or do sit-ups.  The objective medical evidence of 
record shows tenderness to palpation, no protrusions or 
weakness of the abdominal muscles, no use of a support belt, 
normal bowel sounds, good muscle tone, no physical 
abnormalities or hernia recurrences as confirmed via CT scan 
and physical examination.

3.  The appellant is currently receiving a 0 percent 
schedular disability rating for status postoperative 
umbilical hernia.

4.  The appellant does not have weakening of the abdominal 
wall, recurrence of herniation, nor does he use or have the 
need for a support belt.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).

2.  The criteria for a schedular disability rating greater 
than 0 percent for service-connected status postoperative 
umbilical hernia are not satisfied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, and 
4.114, Diagnostic Code 7339 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims for service connection 
for sinusitis and an initial rating greater than 0 percent 
for status postoperative umbilical hernia.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letters dated in 
March 2001 and April 2003.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The Board notes in passing that the January 1998 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  The Board additionally notes that the March 2001 
VCAA letter specifically addressed the legal requirements of 
a service connection claim, while the April 2003 VCAA letter 
specifically addressed the legal requirements for an 
increased rating claim.  Therefore, the Department's duty to 
notify has been fully satisfied.  

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claims took place in January 1998, or prior to the March 2001 
and April 2003 VCAA notification letters.  Recent case law 
suggests that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, No. 01-944, 
2004 U.S. App. Vet. Claims LEXIS 370, at *20 (U.S. Vet. App. 
June 24, 2004).  Although the timing of the VCAA notification 
in this case does not comply with the explicit requirements 
of Pelegrini, the Court did not address whether, and if so, 
how, the Secretary can properly cure a defect in the timing 
of the VCAA notice.
Furthermore, the Court left open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at *20.  
Conversely, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

The Court in Pelegrini appears to have left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant - a contrary finding would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  Furthermore, 
providing such a notice would mandate all prior adjudications 
be vacated, as well as nullifying the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  Such interpretation of 
section 5103(a) is incompatible with the best interests of 
the appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of 
his claim.  Thus, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (2003) (harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA medical records, VA examination 
records, the appellant's own contentions, and a Decision 
Review Officer hearing transcript.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003); Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a) (2003).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.

The appellant in this case was afforded several VA 
examinations with respect to the issues on appeal.  A VA 
reexamination is not necessary because, as discussed in 
further detail below, there exists sufficient medical 
evidence to decide the appellant's claims.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Sinusitis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The initial inquiry with respect to the appellant's claim for 
service connection for sinusitis is whether the appellant has 
a current disability.  The Board notes that it has thoroughly 
reviewed all of the evidence of record, to include VA medical 
records, VA examination records, service medical records, DRO 
hearing transcript, and the appellant's own contentions.  
However, the credible medical evidence of record shows that 
the appellant is not currently diagnosed with sinusitis.  For 
example, although the appellant's service medical records 
dated in February 1996 indicate that the appellant received 
in-service treatment for "frontal sinusitis", his physical 
examination records upon discharge in March 1996 show that 
his nose, sinuses, mouth and throat were "normal".  In 
addition, the appellant's post service VA medical records and 
VA examination records do not show that he is currently 
diagnosed with sinusitis.  (emphasis added).  In fact, the 
appellant's most recent VA examination records dated in 
September 2001 specifically show that the appellant "does 
not have chronic sinusitis and therefore, it is not a result 
of his military career".  The Board additionally notes that 
the September 2001 VA examiner reviewed the appellant's 
claims file and conducted a contemporaneous physical 
examination of the appellant.

Although the appellant contends that he is currently 
diagnosed with sinusitis and that he incurred such disability 
as a result of his active military service, the evidence 
simply does not support such a finding.  In addition, the 
appellant, as a layperson without medical training, is simply 
not qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Summarily, in a case such as this where there exists no 
reasonable possibility of substantiating the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

For the above reasons and bases, the Board finds that the 
credible medical evidence shows that the appellant does not 
have a current sinusitis disability and the requirements for 
entitlement to service connection for sinusitis have not been 
met.  Accordingly, the appeal is denied and there exists no 
reasonable doubt that could be resolved in the appellant's 
favor.


III.  Entitlement to an Initial Rating Greater than 0 Percent 
for Service-Connected Status Postoperative Umbilical Hernia

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  Since the appellant 
appealed the initial rating assigned for his status 
postoperative umbilical hernia disorder, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The appellant's service-connected status postoperative 
umbilical hernia is evaluated pursuant to Diagnostic Code 
7339.  38 C.F.R. § 4.114 (2003).

The current 0 percent disability rating requires:

Wounds, postoperative, healed, no disability, 
belt not indicated.

A 20 percent disability rating requires:

Small, not well supported by belt under 
ordinary conditions, or healed ventral hernia 
or postoperative wounds with weakening of 
abdominal wall and indication for a 
supporting belt.

A 40 percent disability rating requires:

		Large, not well supported by belt under 
ordinary conditions.

The schedular maximum 100 percent disability rating requires:

Massive, persistent, severe diastasis of 
recti muscles or extensive diffuse 
destruction or weakening of muscular and 
fascial support of abdominal wall so as to be 
inoperable.

The Board has thoroughly reviewed all of the evidence of 
record, including the appellant's own contentions, VA medical 
records, VA examination records, service medical records, and 
a DRO hearing transcript.  However, the objective medical 
evidence of record shows that the appellant is not entitled 
to an initial disability rating greater than 0 percent for 
his service-connected status postoperative umbilical hernia.  
For example, the October 1997 VA examiner noted the 
appellant's subjective complaints of pain and difficulty with 
sports and bending.  Upon physical examination, however, the 
VA examiner also noted normal bowel sounds, full range of 
motion, good muscle tone, and no recurrence of umbilical or 
other hernia.  The October 1997 VA examiner ultimately 
concluded that, although severe tenderness to palpation was 
present, the appellant's "severity of abdominal pain does 
not follow with postoperative umbilical hernia repair".

Nevertheless, the October 1997 VA examiner referred the 
appellant to a surgical specialist to comment upon the 
severity of the pain associated with the appellant's status 
postoperative umbilical hernia.  The appellant's VA surgical 
consultation records dated in November 1997 show that his CT 
scan was normal and that no physical abnormalities were seen 
or palpable.  Therefore, the VA surgical examiner similarly 
concluded that the appellant's level of pain was out of 
proportion to his physical examination findings.  The Board 
additionally notes that the surgical examiner also indicated 
that the appellant was "able to move through the halls 
comfortably", despite his subjective complaints of severe 
abdominal pain.

The appellant's VA examination records dated in May 2000 show 
that his abdomen was soft, tender to palpation, and that 
there were no protrusions or weakening of the muscles around 
the umbilical area.  The Board additionally notes that the 
May 2000 VA examiner ordered another CAT scan and a GI 
consult in an attempt to further evaluate the appellant, but 
the appellant "failed to show for GI consult".  Thus, the 
May 2000 VA examiner's final diagnosis was status post repair 
of umbilical hernia.

Accordingly, an increased rating of 20 percent pursuant to 
Diagnostic Code 7339 is not warranted in this case in the 
absence of findings that indicate weakening of the abdominal 
wall, recurrence of herniation, or need for a support belt.  
38 C.F.R. § 4.114, Diagnostic Code 7339 (2003).

With respect to the appellant's contentions that his status 
postoperative umbilical hernia is worse than the current 0 
percent disability rating, the appellant, as a layperson 
without medical training, is simply not qualified to render 
medical opinions as to maters such as diagnosis and etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight or probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2003) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, increased ratings of 20 percent is 
similarly not warranted based upon the appellant's own 
contentions.

Similarly, the appellant's VA medical records also show that 
the appellant is not entitled to an initial rating greater 
than 0 percent for his status postoperative umbilical hernia.  
Although these VA medical records do indicate that the 
appellant received a series of three injections for pain 
associated with his status postoperative umbilical hernia, 
the VA medical records do not show hernia recurrence, need 
for or use of a support belt, or weakening of the abdominal 
wall.  Therefore, the Board finds that the appellant's VA 
medical records do not indicate that a 20 percent rating is 
warranted for his status postoperative umbilical hernia.

As such, the Board concludes that the objective medical 
evidence as well as the appellant's own contentions do not 
warrant a disability rating greater than 0 percent for 
service-connected status postoperative umbilical hernia and 
there exists no reasonable doubt that could be resolved in 
the appellant's favor.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to an initial rating greater than 0 percent for 
service-connected status postoperative umbilical hernia is 
denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



